            Case 2:19-cv-05374-BMS Document 31 Filed 03/17/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ESTATE CHIMNEY &                             :
FIREPLACE, LLC,                              :      CIVIL ACTION
          Plaintiff,                         :
                                             :
       v.                                    :
                                             :
IFG COMPANIES and                            :
BURLINGTON INSURANCE                         :
COMPANY,                                     :      No. 19-5374
         Defendants.                         :

                                            ORDER

       AND NOW, this 17th day of March 2021, upon consideration of Defendant The

Burlington Insurance Company’s Motion for Summary Judgment, and Plaintiff’s response, and

Plaintiff’s Answer and Cross-Motion for Summary Judgment, and Defendant’s response, and for

the reasons provided in this Court’s Memorandum dated March 17, 2021, it is ORDERED that:

       1. Defendant’s motion (Document No. 23) is GRANTED.

       2. Plaintiff’s cross-motion (Document No. 26) is DENIED.

       3. The Clerk of Court is directed to close this case.

                                             BY THE COURT:


                                             /s/ Berle M. Schiller
                                             Berle M. Schiller, J.
